

116 SRES 679 IS: Expressing appreciation and support for essential employees with disabilities or who are blind during the COVID–19 pandemic and beyond. 
U.S. Senate
2020-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 679IN THE SENATE OF THE UNITED STATESAugust 10, 2020Mr. Braun (for himself, Ms. Murkowski, Mr. Perdue, and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing appreciation and support for essential employees with disabilities or who are blind during the COVID–19 pandemic and beyond. Whereas, during the COVID–19 pandemic, it has been necessary for essential services to continue in areas where most businesses and government buildings are closed;Whereas the contracts for essential services arise under Federal, State, and local government programs that are intended, in part, to provide employment opportunities for individuals with disabilities or who are blind;Whereas many essential employees with disabilities or who are blind work through disability service providers that provide training, job coaches, transportation, and any other needed support to help those employees perform essential work;Whereas the essential work performed during the COVID–19 pandemic includes—(1)provisioning the United States Navy hospital ships, Comfort and Mercy;(2)manufacturing and delivering thousands of critical products that strengthen the COVID–19 response of the United States and support hospitals, health care professionals, first responders, the United States military, and governments at all levels, including personal protective equipment, hand sanitizer, cleaning products and disinfectants, first aid kits, exam gloves, and toilet paper;(3)supporting Federal and State efforts to establish pop-up hospitals;(4)assembling kits for the Army that are used to build COVID–19 treatment centers across the United States;(5)providing the United States military with critical products, including the helmets and uniforms soldiers wear every day as National Guard units are deployed around the United States;(6)performing custodial and commissary work, food services, and total facility management services on military bases across the United States and the territories of the United States;(7)maintaining offices and providing other services in Federal, State, and local government buildings where vital work is being performed, including—(A)Federal buildings in and around the District of Columbia, such as the Library of Congress, the congressional office buildings, the Mark Center, and the buildings that house the Federal Bureau of Investigation, the Department of Justice, the Internal Revenue Service, the Centers for Medicare & Medicaid Services of the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of State;(B)State buildings, such as State police barracks, State department of transportation operation centers, and State courthouses; and(C)numerous other locations across the United States and the territories of the United States;(8)with respect to services performed for the medical centers in the Department of Veterans Affairs—(A)providing deep-cleaning and sanitizing services;(B)operating switchboards; and(C)manufacturing prescription bottles, exam gloves, and other products;(9)providing call center and technical support to State and Federal entities;(10)operating crisis hotlines and call centers to process the surge in State unemployment claims;(11)sourcing and providing urgently needed personal protective equipment;(12)providing personal protective equipment for employees of the Bureau of the Census;(13)delivering 250 Federal medical stations under contract with the Centers for Disease Control and Prevention;(14)leveraging sewing expertise to produce hundreds of thousands of cloth face masks for Federal customers, including the military and medical centers in the Department of Veterans Affairs, medical clinics, local businesses, and the general public;(15)increasing the availability of supplies and adapting Base Supply Centers to sell personal protective equipment and cleaning products to customers on military bases;(16)stepping up custodial efforts to—(A)address known COVID–19 incident locations; and(B)establish preventative measures to enable other essential employees, such as medical professionals and military personnel, to continue their service throughout the COVID–19 pandemic;(17)responding to dynamic changes in acquisition methods to meet the needs of Federal, State, and local government customers;(18)packaging food items and necessary supplies for ongoing work performed by Federal, State, and local government employees; and(19)hosting virtual support groups, donating items, and providing essential services in communities across the United States;Whereas the essential employees who perform these jobs, many of whom have disabilities or are blind, play a central and invaluable role in protecting the United States and the territories of the United States and fighting the COVID–19 pandemic;Whereas Congress and the Federal Government have recognized the importance of these jobs by passing laws that support hiring individuals with disabilities or who are blind;Whereas essential employees with disabilities or who are blind—(1)have continued to perform their regular duties and more throughout the COVID–19 pandemic;(2)are vital to the economy of the United States and the territories of the United States; and(3)were essential before the COVID–19 pandemic and will continue to be essential after the COVID–pandemic has passed into history;Whereas these jobs are vital to the personal finances and well-being of the individuals who perform them; andWhereas work opportunities to perform essential jobs during the COVID–19 pandemic arise under programs authorized by Congress or State and local legislatures: Now, therefore, be itThat the Senate—(1)recognizes the essential work performed by individuals with disabilities or who are blind during the COVID–19 pandemic; and(2)recognizes and thanks essential employees with disabilities or who are blind for—(A)their efforts throughout the COVID–19 pandemic; and(B)the vital contributions to the United States they have made in the past and will make in the future.